--------------------------------------------------------------------------------

Exhibit 10.7




August 12, 2008




Charles D. Haley, Esq.
1674 Anamor Street
Redwood City, CA 94061


Re:  Offer


Dear Charley:


I am pleased to offer you the position of Senior Vice President and General
Counsel of Symyx Technologies, Inc., reporting to Rex Jackson. You will receive
a monthly salary of $20,834.00, which will be paid semi-monthly in accordance
with Symyx’s normal payroll procedures, less applicable withholding taxes. In
addition, based upon achievement of company financial objectives and of
individual goals we will define together, you will be eligible to receive an
on-target annual bonus of 30% of your annual salary earned in fiscal 2008. Your
participation in this plan is subject to the terms of the bonus plan, including
that you must be an employee at the time the bonus is paid in order to receive
the bonus.


In addition, subject to approval by Symyx’s Board of Directors or its
appropriately appointed committee or designee, you will be granted an option to
purchase 30,000 shares of Symyx common stock priced at the closing sale price of
our common stock on the date of grant. These stock options will be governed by
the 2007 Symyx Technologies, Inc. Stock Incentive Plan and the applicable stock
option agreement, and will vest 20% on the first anniversary of your date of
hire, 40% on the second anniversary, and 40% on the third (subject to your
continued employment through these dates).


As a Symyx employee, you are eligible to receive certain employee benefits.
Please review the enclosed Benefits Summary which summarizes our current
benefits offering. You should note that Symyx may modify its compensation and
benefits from time to time as it deems necessary, including, without limitation,
the ability to amend and terminate such plans at any time.


You should be aware that your employment with Symyx is not for a specified
period and is at will. As a result, you are free to resign at any time, for any
or no reason.  Similarly, Symyx is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice;
provided, however, that you will be entitled to severance benefits under certain
circumstances as described in Attachment A.
 
Symyx reserves the right to conduct background investigations and/or reference
checks on all of its potential employees.  Your job offer, therefore, is
contingent upon a clearance of such a background investigation and/or reference
check, if any.


For purposes of federal immigration law, you will be required to provide to
Symyx documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
business days of your date of hire, or our employment relationship with you may
be terminated.

 
1.

--------------------------------------------------------------------------------

 
 
Charles Haley, Esq.
August 12, 2008
Page 2 of 2
 
You agree that during the term of your employment with Symyx you will not engage
in any other employment, occupation, consulting or business activity directly
related to the business in which Symyx is now involved or becomes involved
during the term of your employment, nor will you engage in any other activities
that conflict with your obligations to Symyx.  As a Symyx employee, you will be
expected to sign and comply with the enclosed At-Will, Confidential Information,
Invention Assignment and Arbitration Agreement, which requires (among other
things) the assignment of patent rights to any invention made during your
employment at Symyx and non-disclosure of proprietary information.


To indicate your acceptance of Symyx’s offer, please sign and date this letter
in the space provided below and return it to me, along with the signed code of
conduct and confidentiality agreement.  A duplicate original is enclosed for
your records.  This offer of employment expires August 18, 2008 unless accepted
prior to that date. This letter, along with the agreement relating to
proprietary rights between you and Symyx, set forth the terms of your employment
with Symyx and supersedes any prior representations and/or agreements, whether
written or oral. This letter may not be modified or amended except by a written
agreement, signed by an officer of Symyx and by you.


We look forward to working with you at Symyx.


Sincerely,



 
/s/ Rex S. Jackson
 
Rex S. Jackson
 
Executive Vice President,
 
Chief Financial Officer



ACCEPTED AND AGREED TO this
13th
   day of August, 2008.
       
By:
/s/Charles D. Haley
 
Start date:
September 8, 2008
 





Enclosures

 
2.

--------------------------------------------------------------------------------

 

ATTACHMENT A
 
SYMYX TECHNOLOGIES, INC.
 
EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT TERMS
 
1.
Introduction.

 
The Change in Control and Severance Benefit terms below supplement the offer
letter dated as of August 12, 2008 from Symyx Technologies, Inc. to Charles D.
Haley (“Participant”) to which these terms are attached.
 
2.
Definitions.

 
The following terms are defined as follows:
 
(a)           “Base Salary” means Participant’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the Participant’s Covered
Termination date.
 
(b)           “Monthly Base Salary” means Participant’s Base Salary divided by
twelve (12).
 
(c)           “Board” means the Board of Directors of Symyx Technologies, Inc.
 
(d)            “Change in Control” means the occurrence of any of the following:
 
(i)   the Company’s shareholders’ approve a plan of complete liquidation of the
Company or of an agreement for the sale or disposition of all or substantially
all of the Company's assets;


(ii)     the Company’s shareholders approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;


(iii)    any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of thirty percent
(30%) or more of the Company's then outstanding voting securities; or


(iv)     a change in the composition of the Board, as a result of which fewer
than sixty-six percent (66%) of the directors are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of
those directors whose election or nomination was not in connection with any
transactions described in subsections (i), (ii) or (iii), or in connection with
an actual or threatened proxy contest relating to the election of Company
directors.

 
 

--------------------------------------------------------------------------------

 

(f)  “Change in Control Termination” means a Covered Termination occurring
within the period commencing three (3) months prior to a Change in Control and
ending twelve (12) months after the Change in Control.   
 
(g)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.
 
(h)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(i)           “Company” means Symyx Technologies, Inc., or any successor entity
thereto.
 
(j)           “Constructive Termination” means Participant’s resignation of
employment that constitutes a “separation from service” under Treas. Reg.
Sections 1.409A-1(h) within ninety (90) days after one of the following occurs
without the Participant’s express written consent: 
 
(i)             the Company reduces the Participant’s base  compensation;
 
(ii)            the Company materially reduces the Participant’s authority,
duties or responsibilities, but only if such reduction of authority, duties or
responsibilities occurs with the period commencing three (3) months prior to a
Change in Control and ending twelve(12) months following such Change in Control;
or
 
(iii)           the Company relocates the Participant’s primary business office
more than fifty (50) miles from the location at which the Participant
predominately performed duties prior to such relocation, except for required
Participant travel on Company business to an extent substantially consistent
with the Participant’s prior business travel obligations.
 
Notwithstanding the foregoing, a termination shall not constitute a Constructive
Termination based on conduct described above unless (A) within thirty (30) days
following the occurrence of the conduct, the Participant provides the Company’s
Chief Executive Officer written notice specifying (x) the particulars of the
conduct and (y) that the Participant deems such conduct to be described in (i),
(ii) or (iii) of this Section 2(j), and (B) the conduct described has not been
cured within thirty (30) days following receipt by the Company’s Chief Executive
Officer of such notice.
 
(k)           “Coverage Period” means six (6) months.
 
(l)           “Covered Termination” means either (A) an Involuntary Termination
Without Cause or (B) a Constructive Termination.  Termination of employment of a
Participant due to death or disability shall constitute a Covered Termination
unless the Company’s termination of Participant’s employment immediately prior
to the Participant’s death or disability would not have qualified as an
Involuntary Termination Without Cause.
 
(m)           “Disability” means either (A) the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months; or
(B) the Participant, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receives income
replacement benefits for a period of note less than three (3) months under an
accident and health paln covering employees of the Participant’s employer.

 
 

--------------------------------------------------------------------------------

 

(n)            “Entity” means a corporation, partnership, limited liability
company or other entity.
 
(o)            “Involuntary Termination Without Cause” means a termination by
the Company of a Participant’s employment relationship that constitutes a
“separation from service” under Treas. Reg. Sections 1.409A-1(h) for any reason
other than the Participant:
 
(i)             willfully refuses to perform in any material respect the
Participant’s duties or responsibilities for the Company or willfully disregards
in any material respect any financial or other budgetary limitations established
in good faith by the Board;
 
(ii)            engages in conduct that causes, or is reasonably likely to
cause, material and demonstrable injury, monetarily or otherwise, to the
Company, including, but not limited to, misappropriation or conversion of
Company assets (other than non-material assets); or
 
(iii)           engages in an act of moral turpitude or conviction of or entry
of a plea of nolo contendere to a felony.
 
No Participant act or failure to act shall be deemed “willful” if done, or
omitted to be done, in good faith and with the reasonable belief that the action
or omission was in the best interest of the Company.  For the avoidance of
doubt, a transfer of employment of a Participant from the Company or one of its
Subsidiaries to the Company, one of its Subsidiaries or an Entity that acquires
control of the Company shall not be deemed an Involuntary Termination Without
Cause; however, depending on the facts and circumstances, such a transfer of
employment may, in conjunction with a resignation by the Participant, result in
a Constructive Termination.
 
(p)            “Equity Interest” means an option to purchase any equity security
of the Company, restricted stock awards, restricted stock units, or other
economically similar equity awards with respect to the equity of the Company.
 
(q)           “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, is
the beneficial owner of such securities.   For example, a holder of stock of a
corporation (the “direct corporation”) is deemed to Own such stock and to Own a
pro rata portion (based on relative holdings of the stock of the direct
corporation) of any stock of any other corporation Owned by the direct
corporation.
 
(r)            “Subsidiary” means (A) any corporation of which more than fifty
percent (50%) of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, Owned by the Company, and
(B) any partnership or limited liability company in which the Company has a
direct or indirect interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%).

 
 

--------------------------------------------------------------------------------

 

3.
Eligibility For Benefits.

 
(a)           General Rules. Participant will not receive benefits hereunder his
employment terminates or is terminated for any reason other than a Covered
Termination.  Subject to the limitations set forth in this Section 3 and
Section 5, in the event of a Covered Termination, the Company shall provide the
severance benefits described in Section 4 to Participant.
 
(b)           Termination or Return of Benefits.  If a Covered Termination
occurs following a Change in Control, Participant’s right to receive benefits
shall terminate immediately (and any benefits received pursuant to this Plan
shall be immediately returned to the Company) if, at any time prior to or during
the period ending on the earlier of the date on which the Participant ceases to
be receiving benefits hereunder or the date that is eighteen (18) months
following such Change in Control, the Participant, without the prior written
approval of the Plan Administrator:
 
(i)             willfully breaches a material provision of the Participant’s
proprietary information or confidentiality agreement with the Company;
 
(ii)            encourages or solicits any of the Company’s then current
employees to leave the Company’s employ for any reason or interferes in any
other manner with employment relationships at the time existing between the
Company and its then current employees; or
 
(iii)           induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate or materially diminish their existing business relationship with the
Company or interferes in any other manner with any existing business
relationship between the Company and any then current client, customer,
supplier, vendor, distributor, licensor, licensee or other third party.
 
4.
Amount of Benefits.

 
If Participant incurs a Covered Termination, Participant shall receive the
benefits in this Section 4, subject, however, to the payment provisions in
Section 6 and the other limitations and exclusions set forth herein.
 
(a)           Cash Severance Benefits.  The Company shall make monthly cash
severance payments to Participant in an amount equal to Participant’s Monthly
Base Salary.  Such payments shall continue for the Coverage Period.  
 
(b)           Health Continuation Coverage.
 
(i)             Provided Participant is eligible for, and has made an election
at the time of the Covered Termination pursuant to COBRA under a
Company-sponsored health, dental, or vision plan, the Company shall continue to
pay the amount of the COBRA premiums (inclusive of premiums for the
Participant’s dependents) for such health, dental, or vision plan coverage as in
effect immediately prior to the date of the Covered Termination necessary to
maintain such health, dental, or vision plan coverage for a period equal to the
Participant’s Coverage Period; provided, however, that such payments by the
Company shall cease as of the date upon which the Participant and the
Participant’s dependents, if any, are covered by similar plans of a new
employer.  Except as provided in this paragraph, at all times the Participant
shall be solely responsible for all health costs of the Participant and any
dependents of the Participant including any coverage pursuant to COBRA.

 
 

--------------------------------------------------------------------------------

 

(ii)            For purposes of this Section 4(b), (A) references to COBRA shall
be deemed to refer also to analogous provisions of state law, and (B) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
Participant.
 
(c)           Vesting Acceleration.  If the Covered Termination is a Change in
Control Termination, then effective upon the Change in Control Termination,
 
(i)             the vesting, exercisability and repurchase provisions for
Time-vesting Equity Interests (as defined below) shall first be converted to
daily accrual.  For example, if an option vests (i.e., becomes exercisable) in
installments at the rate of 25% per year from the date of grant, the vesting
schedule for such Option shall automatically change to 25%/365 per day from the
date of grant.
 
(ii)           the vesting and exercisability of any outstanding Time-vesting
Equity Interests that Participant holds on such date and are not exercisable and
vested in full after the application of Section 4(c)(i) shall immediately
accelerate and become vested and exercisable for that number of shares subject
thereto with respect to which such Equity Interests would have become, after the
application of Section 4(c)(i), vested and exercisable over the twenty-four (24)
month period following the Participant’s Change in Control
Termination.  “Time-vesting Equity Interests” include only those interests that
vest based solely on the passage of time and Participant’s continuation of
services for the Company and do not otherwise require the achievement of certain
goals or milestones as a condition of vesting.  If an Equity Interest includes
both time-vesting and other vesting criteria, the provisions of this
Section 4(c) shall apply to the time-vesting component only.
 
(iii)           any reacquisition or repurchase rights held by the Company after
the application of Section 4(c)(i) to reacquire from the Participant any equity
security of the Company Participant holds shall lapse (i.e., the equity security
shall vest in the Participant pursuant to time-vesting) to the extent such
equity security was scheduled to vest, after the application of Section 4(c)(i),
pursuant to time-vesting (i.e., such reacquisition or repurchase rights were
scheduled to lapse) in the twelve (12) month period following the Participant’s
Change in Control Termination.
 
(iv)           Notwithstanding the provisions of this Section 4(c), if the
provisions of this Section 4(c) regarding acceleration of vesting would
adversely affect a Participant’s Equity Interests (including, without
limitation, its status as an incentive stock option under Section 422 of the
Code or result in an Equity Interest that would not otherwise be deemed to be a
nonqualified deferred compensation plan or arrangement for the purposes of
Section 409A of the Code to be deemed to be such a nonqualified deferred
compensation plan or arrangement) that is outstanding on the date the
Participant commences participation in the Plan, such acceleration of vesting
shall be deemed null and void as to such Equity Interest unless the affected
Participant consents in writing to such acceleration of vesting as to such
Equity Interest within thirty (30) days after becoming a Participant under the
Plan.

 
 

--------------------------------------------------------------------------------

 

(d)           Other Employee Benefits.  All other benefits (such as life
insurance, disability coverage, and 401(k) plan coverage) shall terminate as of
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).
 
5.
Limitations on Benefits.

 
(a)           Release.  In order to be eligible to receive benefits hereunder,
Participant must execute a general waiver and release in a form reasonably
acceptable to the Company, and such release must become effective in accordance
with its terms.
 
(b)           Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce Participant’s severance benefits hereunder, in
whole or in part, by the amount of any other severance benefits, pay in lieu of
notice, or other similar benefits payable to Participant by the Company that
become payable in connection with Participant’s termination of employment
pursuant to (i) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act (the “WARN Act”), or (ii)
any Company policy or practice providing for the Participant to remain on the
payroll for a limited period of time after being given notice of the termination
of the Participant’s employment.  The benefits provided hereunder are intended
to satisfy, in whole or in part, any and all statutory obligations that may
arise out of Participant’s termination of employment.
 
(c)           Parachute Payments.  Except as otherwise provided in an agreement
between Participant and the Company, if any payment or benefit the Participant
would receive in connection with a Change in Control from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax, or (y) the largest portion, up
to and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits paid to Participant. If acceleration of vesting of
compensation from Participant’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled by first canceling such acceleration
for the vesting installment that will vest last and continuing by canceling as a
first priority such acceleration for vesting installment with the latest vesting
unless Participant elects in writing a different order for cancellation prior to
any Change in Control.
 
(d)           Mitigation.  Except as otherwise specifically provided herein,
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by Participant as a result of employment by another employer
or any retirement benefits received by Participant after the date of
Participant’s Covered Termination, except for health continuation coverage
provided pursuant to Section 4(b).

 
 

--------------------------------------------------------------------------------

 

(e)           Non-Duplication of Benefits.  Except as otherwise specifically
provided for herein, Participant is not eligible to receive benefits under this
Plan more than one time.  The payments pursuant to these terms are in addition
to, and not in lieu of, any unpaid salary, bonuses or benefits to which
Participant may be entitled for the period ending with the Participant’s Covered
Termination.
 
6.
Time of Payment and Form Of Benefits.

 
(a)           General Rules.  Except as otherwise provided herein, benefits in
Section 4 shall be paid in accordance with and subject to the Company’s normal
payroll practices.  In no event shall payment of any benefit be made prior to
the Participant’s termination date or prior to the effective date of the release
described in Section 5(a).  For the avoidance of doubt, in the event of an
acceleration of the exercisability of an option or other Equity Interest
pursuant to Section 4(c), such acceleration shall not be effective until the
effective date of the release described in Section 5(a).  Notwithstanding the
provisions of Section 4 and this Section 6(a) regarding the timing of the
payment of benefits, if the Company or any Entity that acquires control of the
Company pursuant to a Change in Control is in breach of its obligations to
Participant or otherwise refuses to comply with its obligations hereunder with
respect to Participant, all benefits due Participant shall be immediately due
and payable on the later of (i) the date of such breach or refusal or (ii) the
date of Participant’s Covered Termination.
 
(b)            Application of Section 409A.  If the Company determines that (i)
any cash severance benefit provided under Section 4(a), or (ii) any health
continuation coverage provided under Section 4(b) fails to satisfy the
distribution requirement of Section 409A(a)(2)(A) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit
shall be accelerated to the minimum extent necessary so that the benefit is not
subject to the provisions of Section 409A(a)(1) of the Code.  (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Code, and the regulations and other guidance thereunder,
to such payments and benefits.  The payment schedule as revised after the
application of such preceding sentence shall be referred to as the “Revised
Payment Schedule.”)  However, if there is no Revised Payment Schedule that would
avoid the application of Section 409A(a)(1) of the Code, the payment of such
benefits shall not be paid pursuant to the original payment schedule or a
Revised Payment Schedule and instead the payment of such benefits shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of Section 409A(a)(1) of the Code.  The Plan Administrator may
attach conditions to or adjust the amounts paid pursuant to this Section 6(b) to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 6(b); provided, however, that no such
condition shall result in the payments being subject to Section 409A(a)(1) of
the Code.
 
(c)           Withholding.  All payments under the Plan will be subject to all
applicable withholding obligations of the Company, including, without
limitation, obligations to withhold for federal, state and local income and
employment taxes.
 
(d)           Indebtedness of Participants.  If Participant is indebted to the
Company on the effective date of his Covered Termination, the Company reserves
the right to offset any severance payments hereunder by the amount of such
indebtedness.

 
 

--------------------------------------------------------------------------------

 

7.
Re-employment.

 
If the Company re-employs Participant during the Coverage Period, the Company
may in its sole and absolute discretion require Participant to repay to the
Company and/or waive all or a portion of the benefits paid or otherwise payable
hereunder as a condition of re-employment.  Participant’s refusal to accept
re-employment on such terms and conditions shall not affect Participant’s
entitlement to benefits paid or payable as a result of Participant’s earlier
termination or resignation.
 
8.
Right To Interpret.

 
The Company shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of these terms, and to
construe and interpret them and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of these terms, including, but not limited to, whether
benefits are in fact due and the amount of benefits to be paid.  The rules,
interpretations, computations and other actions of the Company shall be binding
and conclusive on all persons.
 
9.
No Implied Employment Contract.

 
The Plan shall not be deemed (i) to give Participant any right to be retained in
the Company’s employ, or (ii) to interfere with the Company’s right to discharge
Participant at any time, with or without cause.
 
10.
Legal Construction.

 
These terms are governed by and shall be construed in accordance with the laws
of the State of California.
 
11.
General Provisions.

 
(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or Participant pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 2(t) and, in the case of Participant, at the address as set forth in the
Company’s employment file maintained for Participant as previously furnished by
Participant or such other address as a party may request by notifying the other
in writing.
 
(b)           Transfer and Assignment.  The rights and obligations of
Participant hereunder may not be transferred or assigned without the prior
written consent of the Company.  These terms shall be binding upon any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.
 
(c)           Waiver.  Any Party’s failure to enforce any provision or
provisions hereof shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent any Party from thereafter enforcing each
and every other provision hereof.  The rights granted the Parties herein are
cumulative and shall not constitute a waiver of any Party’s right to assert all
other legal remedies available to it under the circumstances.

 
 

--------------------------------------------------------------------------------

 

(d)           Severability.  Should any provision of these terms be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
 
(e)           Section Headings.  Section headings herein are included for
convenience of reference only and shall not be considered part of these terms
for any other purpose.
 
 

--------------------------------------------------------------------------------